DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
The amendments filed 09/20/2022 have been entered. Claim 1 has been amended. Claim 2 has been cancelled. Claims 1 and 3-8 remain pending. 
Applicant's amendments filed 09/20/2022 with respect to the rejection of claims 1-8 under 35 U.S.C. 102(a)(1) have been fully considered and overcome by Applicant’s amendment. Thus, the rejection of claims 1-8 under U.S.C. 102(a)(1) has been withdrawn.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “in parallel with the normal direction” in claim 1 renders the claim indefinite, because it is unclear over what direction is the normal direction, and/or whether the normal direction is indicative of a rotational direction to the axis of the protrusion or an axial direction of the protrusion.
Claims 3-8 are rejected due to dependence on claim 1.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmis et al. (US PGPUB US 2016/0317895 A1, hereinafter referred to as “Yarmis”) in view of ROSE (US PGPUB US 2013/0065703 A1, hereinafter referred to as “Rose”). 
Regarding claim 1, Yarmis teaches a swing measuring attachment (Figs. 7 and 8, 104), comprising: a base portion (Figs. 7-8 and 10, 150); and a protrusion (Figs. 7 and 8, 124) protruding from the base portion along a normal direction of the base portion, wherein the protrusion includes a threaded section (Figs. 7 and 8, 124) that is provided with a screw thread (Figs. 7 and 8, 130), a projection (Figs. 7 and 8, 138) having no screw thread is provided at a terminal end of protrusion that is distal from the base portion (Paragraph 0134, “The shaft 128 can have a generally conical configuration for which the outer surface 138 of the shaft 128 generally tapers inwardly along the central vertical axis A.sub.2 from the proximal end 132 to the distal end 134. The outer surface 138 of the shaft 128 can terminate at the distal end 134 to form a flat edge 140. In some embodiments, the distal end 134 can form a rounded edge”), and a cylindrical section (Figs. 7 and 8, 138) is positioned between the threaded section and the projection (Paragraph 0134-0135), the cylindrical section including a smooth outer surface (Paragraph 0134, “The shaft 128 can have a generally conical configuration for which the outer surface 138 …”) . (See Annotated Figs. 7 and 8 of Yarmis).
Yarmis fails to explicitly disclose the cylindrical section including . However, ROSE teaches the cylindrical section (Fig. 10, 120) including a smooth outer surface that extends in parallel with the normal direction (Fig. 10; Para 0042, “the shaft 120 of the lower housing includes a spiked extension 122 for fixing the housing 110 to a golf club. Alternatively, the shaft 120 may include two or more spiked extensions. Spike extension 122 is inserted into a hole in the club grip to attach the housing 110 to the grip”).


    PNG
    media_image1.png
    218
    505
    media_image1.png
    Greyscale

Annotated Fig. 10 of ROSE
Yarmis and ROSE are both considered to be analogous to the claimed invention because they are in the same field of an attachment used in a golf swing measuring apparatus and a housing affixed to a golf club. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yarmis to incorporate the teachings of ROSE and thereby provide the cylindrical section including a smooth outer surface extending in parallel with direction A2 shown in Figs. 7 and 8 of Yarmis, as ROSE’s cylindrical shaft and the spiked extension (Annotated Fig. 10, 120 and 122) may be incorporated into Yarmis’ outer surface 138 of the shaft 128 (i.e., cylindrical section), where the outer surface of the cylindrical section (i.e., Fig. 10, 120 in ROSE) extends in parallel with the direction orthogonal to the axis of the shaft 120 of Fig. 10 in ROSE. Doing so would aid attaching the projection into an end tip of a golf club. 

Regarding Claim 3, Yarmis teaches wherein in plan view from the normal direction, the base portion has a circular shape (Fig. 10, 104 and 150), and the base portion includes, at an outer circumferential edge thereof, a skirt portion (Figs. 7 and 8, 146, 148) protruding in a direction parallel to a protruding direction of the protrusion (Para 0137, “The support portion 122 of the base 104 includes a first wall 146 and a second wall 148 circumferentially extending from a support surface 150 in a direction parallel to the central vertical axis A.sub.2. The first and second walls 146, 148 can be positioned at opposing sides of the support surface 150 and can form a first side opening 152 and a second side opening 154 located between the first and second walls 146, 148”).


    PNG
    media_image2.png
    824
    674
    media_image2.png
    Greyscale

Annotated Figs. 7 and 8 of Yarmis
	Regarding Claim 4, Yarmis teaches wherein the skirt portion is provided with a plurality of ribs (Figs. 7and 8, ribs 160; vertical ribs 168, 170) that are in contact with the base portion and the skirt portion, the plurality of ribs extending from the skirt portion toward the protrusion (Figs. 7 and 8; Para 0138-0139, “one or more horizontal inner ribs 160 extending and/or crossing relative to each other between the first and second walls 146, 148 and the lip 158. The inner ribs 160 can extend in directions perpendicular to the central vertical axis A.sub.2 … an interior vertical rib 168, 170 aligned with and positioned below the slots 162, 164. The slots 162, 164 and the vertical ribs 168, 170 can provide a space configured and dimensioned to receive complementary extensions from a cap”).

Regarding Claim 5, Yarmis teaches wherein in side view from a direction orthogonal to the normal direction, the skirt portion is provided with a cut-out portion (Figs. 7 and 8; 152 and 154) that is wider than a width of the protrusion (Para 0137, “a first side opening 152 and a second side opening 154 located between the first and second walls 146, 148. The circumferential distance of the first side opening 152 between the first and second walls 146, 148 can be dimensioned greater than the circumferential distance of the second side opening 154”).  

Regarding Claim 6, Yarmis teaches wherein in side view from a direction orthogonal to the normal direction, the skirt portion includes, at an outer circumferential side face thereof, a mark (Fig. 7, 159) for positioning (Para 0138, “a positive mark 159, e.g., a “+”, formed thereon to provide a user with a label for the proper orientation”).

Regarding Claim 7, Yarmis teaches on an opposite side of the base portion from the protrusion, an attachment structure (Para 0139; Figs. 7 and 8, slots 162, 164 and the vertical ribs 168, 170) for a measuring apparatus main body, the swing measuring attachment including a first fitting portion and a second fitting portion (Figs. 7 and 8, slots 162, 164 and the vertical ribs 168, 170) along a circumferential edge portion of the base portion, and the first fitting portion and the second fitting portion differ in length from each other (Para 0139, “The slots 162, 164 and the vertical ribs 168, 170 can provide a space configured and dimensioned to receive complementary extensions from a cap (which will be discussed below) such that the base 104 and the cap can interlock to maintain the internal components therein”)

Regarding Claim 8, Yarmis teaches a swing measuring apparatus (Figs. 3 and 4, 100), comprising: a swing measuring attachment (Figs. 7 and 8, 104) according to claim 3; a swing measuring unit (Para 0125, a sensor module) including an inertial sensor; and a measuring apparatus main body (Figs. 3 and 4, 102) accommodating the swing measuring unit (Para 0125, “The device 100 can include a sensor module with a processing device therein for detecting an impact between a swinging instrument and an object …The sensor module can transmit swing information to an electronic device …”; Para 0129, “the device 100 includes a cover 102 which acts as a housing and surrounds an internal assembly of components, and a base 104. The cover 102 can house sensor module circuitry”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2858

/LEE E RODAK/Primary Examiner, Art Unit 2858